Exhibit 10.40 SECURITY AND PLEDGE AGREEMENT THIS SECURITY AND PLEDGE AGREEMENT (this “ Agreement ”) is entered into as of January 28, 2016 among VITAMIN COTTAGE NATURAL FOOD MARKETS, INC., a Colorado corporation (the “ Borrower ”), Natural Grocers by Vitamin Cottage, Inc. , a Delaware corporation (the “ Parent ”), VITAMIN COTTAGE TWO LTD. LIABILITY COMPANY, a Colorado limited liability company, and such other parties that may become Obligors hereunder after the date hereof (together with the Borrower and the Parent, individually an “ Obligor ”, and collectively the “ Obligors ”) and BANK OF AMERICA, N.A., in its capacity as administrative agent (in such capacity, the “ Administrative Agent ”) for the holders of the Secured Obligations (defined below). RECITALS WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof (as amended, modified, supplemented, increased, extended, restated, renewed, refinanced or replaced from time to time, the “ Credit Agreement ”) among the Borrower, the Guarantors identified therein, the Lenders identified therein and the Administrative Agent, the Lenders have agreed to make Loans and the L/C Issuer has agreed to issue Letters of Credit upon the terms and subject to the conditions set forth therein; and WHEREAS, this Agreement is required by the terms of the Credit Agreement . NOW, THEREFORE, in consideration of these premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
